   Case: 2:07-cr-00213-EAS Doc #: 115 Filed: 07/10/20 Page: 1 of 4 PAGEID #: 398




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,                            Case No. 2:07-CR-213
                                                     JUDGE EDMUND A. SARGUS, JR.
        v.

SEAN W. BECK,

               Defendant.


                                    OPINION AND ORDER

        This matter is before the Court for consideration of Defendant Sean W. Beck’s

(“Defendant”) Motion for Reconsideration. (ECF No. 104). On April 21, 2020, this Court issued

an Order denying Defendant’s motion for a compassionate release. (ECF No. 101). Defendant now

moves the Court to reconsider the April 21, 2020 Order. (ECF No. 104). The Government filed a

response in opposition (ECF No. 110), and Defendant has replied. (ECF No. 112). The instant

matter is ripe for review. For the reasons that follow, Defendant’s motion is DENIED. (ECF No.

104).

                                                 I

        On April 7, 2020, Defendant moved the Court for a reduction in sentence pursuant to 18

U.S.C. § 3582(c)(1)(A), otherwise referred to as a compassionate release. (ECF No. 98). At that

time, Defendant argued that the risk of contracting COVID-19, combined with the conditions of

his confinement, constituted extraordinary and compelling reasons for his release. (Id. at 2). In

further support of his motion, Defendant highlighted the steps he has taken towards rehabilitation

along with the fact that he has completed over two-thirds of his sentence. (Id.).




                                                 1
   Case: 2:07-cr-00213-EAS Doc #: 115 Filed: 07/10/20 Page: 2 of 4 PAGEID #: 399




       On April 21, 2020, this Court denied Defendant’s motion, explaining that Defendant’s

justifications for release did not rise to the level of extraordinary and compelling given their

general application to all prisoners. (ECF No. 101 at 8-9). While the Court rejected Defendant’s

justifications as generalized, it nevertheless noted that particularized factors, such as old age and

certain pre-existing medical conditions, could potentially justify a reduction in sentence given that

they are known to cause severe cases of COVID-19. (Id.). In response to the Court’s April 21,

2020 Order, Defendant filed a motion for reconsideration on April 27, 2020 that is now the subject

of this Opinion and Order. (ECF No. 104).

                                                  II

       Defendant argues in his motion for reconsideration that he has exhausted his administrative

remedies in compliance with 18 U.S.C. § 3582(c)(1)(A), and the Government concedes that fact.

(Compare ECF No. 110 at 2 with ECF No. 112 at 5). Yet, the statutory exhaustion requirements

are but one step on the path to compassionate release. The next step requires a court to find an

extraordinary and compelling reasons for granting compassionate release. 18 U.S.C. §

3582(c)(1)(A)(i). As stated above, the Court denied Defendant’s motion, in part, because the

justifications he offered for his release did not rise to the level of extraordinary and compelling.

(ECF No. 101 at 8). Thus, the critical issue at this juncture is whether Defendant’s motion for

reconsideration adds any extraordinary and compelling reasons for release that were not already

considered in the Court’s April 21, 2020 Order.

       Defendant argues in his motion for reconsideration that the following circumstances

constitute extraordinary and compelling reasons for his release: (i) “the prison is a proven and

particularly dangerous environment due to COVID-19;” (ii) he “has served 2/3 of his sentence;”

and (iii) he “has completed numerous rehabilitation courses while in prison [that] show[] he is




                                                  2
   Case: 2:07-cr-00213-EAS Doc #: 115 Filed: 07/10/20 Page: 3 of 4 PAGEID #: 400




rehabilitated.” (ECF No. 104 at 7). The Government pushes back, arguing that none of these

reasons sufficiently support Defendant’s motion for reconsideration because they were all before

the Court when Defendant’s original motion was denied. (ECF No. 110 at 3). The Government is

correct.

       Defendant’s motion for reconsideration rehashes arguments that were already presented.

(Compare ECF No. 104 at 7 with ECF No. 98 at 2). With regard to Defendant’s first justification

for release, he does provide additional statistics concerning the Bureau of Prisons in his motion for

reconsideration, but the gravamen of his argument boils down to this: the risk of contracting

COVID-19 and the conditions of his confinement constitute extraordinary and compelling reasons

for his release. As explained above, the Court considered this argument in its April 21, 2020

decision and rejected it on the basis that it is generally applicable to all prisoners, which therefore

falls short of extraordinary and compelling. The same can be said for Defendant’s remaining

justifications. Defendant argued in his original motion that he has completed over two-thirds of

his sentence along with numerous rehabilitative courses; yet, the Court rejected these justifications

as well. In other words, Defendant has not offered any reasons for release that were not already

considered. Consequently, the Court must deny Defendant’s motion for reconsideration.

                                                 III

       For the reasons set forth above, Defendant’s Motion for Reconsideration is DENIED.

(ECF No. 104). Accordingly, Defendant’s Motion for Conference Call to clarify his Motion for

Reconsideration is DENIED as moot. (ECF No. 105). Likewise, Defendant’s Motion to Amend

Reply in Opposition is DENIED as moot. (ECF No. 103).




                                                  3
  Case: 2:07-cr-00213-EAS Doc #: 115 Filed: 07/10/20 Page: 4 of 4 PAGEID #: 401




      IT IS SO ORDERED.



7/10/2020                                  s/Edmund A. Sargus, Jr.
DATED                                      EDMUND A. SARGUS, JR.
                                           UNITED STATES DISTRICT JUDGE




                                       4
